Citation Nr: 0931084	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD)/hiatal hernia.

3.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to 
November 1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, VA Regional Office (RO).

This case has previously come before the Board.  In April 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issues of entitlement to service connection for 
GERD/hiatal hernia and bilateral carpal tunnel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Hypertension is manifested by no more than diastolic pressure 
predominantly 100 or more; or; systolic pressure 
predominantly 160 or more.  The competent evidence 
establishes that systolic pressure is not predominantly 200 
or more and diastolic pressure is not predominantly 110 or 
more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The July 
2003 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

A May 2008 VCAA notice provided additional information to the 
claimant which complies with Vazquez-Flores.  To the extent 
that any VCAA letter was not compliant with the directives in 
Vazquez-Flores, the Board finds that any deficiency in the 
VCAA notice was harmless error.  The VCAA notice provided 
information to the claimant which complies with Vazquez-
Flores.  The Board notes that additional information was 
provided in the November 2008 supplemental statement of the 
case.  Cumulatively, the appellant was informed of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Therefore, the 
Board finds that the claimant has not been prejudiced by any 
insufficient notice in this regard.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations and failed to report for scheduled VA 
examination in August 2008.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The March 2005 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in July 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008), a 
rating of 10 percent is warranted for hypertensive vascular 
disease where the diastolic pressure is predominantly 100 or 
more; or systolic pressure is predominantly 160 or more; or 
when continuous medication is shown necessary for the control 
of hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent rating 
requires diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the April 2008 remand.  Thus, the Board is 
able to proceed to a decision.  

The appellant's service-connected hypertension is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  He asserts that a higher rating 
is warranted.  In this case, the Board finds that a higher 
disability rating for hypertension is not warranted at any 
time during the relevant period.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (separate ratings at different times, based on facts 
found).  

Review of the record shows that the appellant has never had 
blood pressure readings that demonstrate a systolic pressure 
of predominantly 200 or more or diastolic pressure of 110 or 
more.  Thus, entitlement to a higher rating has not been 
established.  

In February 2000, blood pressure was 156/94.  A May 2000 
treatment record shows blood pressure was 145/85.  On VA 
examination in July 2000, blood pressure was 194/118, 
163/112, 183/108, 170/110 and 160/110.  A private 17-week 
blood pressure log, apparently prepared in 2000, establishes 
that the appellant's systolic pressure is not predominantly 
200 or more or diastolic pressure of 110 or more.

A November 2002 record notes blood pressure was 125/79.  On 
VA examination in July 2003, blood pressure was 148/92, 
142/78 and 125/84.  An October 2004 VA record notes systolic 
pressure in the 120-130s and diastolic pressure from 60-80.  
A November 2004 VA record shows blood pressure was 135/73.  

On VA hypertension examination in March 2005, no report of 
any loss of work, activity changes or incapacitating episodes 
due to hypertension during the previous twelve months was 
noted, and symptoms were noted to be "none".  Blood 
pressure was 156/98, 152/96 and 150/96.  The competent 
evidence does not establish a systolic pressure of 
predominantly 200 or more or diastolic pressure of 110 or 
more.  Thus, a higher rating is not warranted.  An April 2006 
VA record shows blood pressure was 118/76.  The Board notes 
that the 10 percent evaluation assigned contemplates 
impairment in earning capacity, including loss of time from 
exacerbations due to hypertension.  38 C.F.R. § 4.1 (2008).

A determination as to the degree of impairment requires 
competent evidence.  The appellant is competent to report 
that his symptoms are worse.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to 
hypertension.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the March 2005 VA opinion.  The opinion is adequate for 
making a determination, with the examiner having reviewed the 
claims file and the findings are based on reliable principles 
and supported by treatment records.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected hypertension produces such an 
unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  The 
Board notes that the March 2005 VA examination report notes 
no loss of time from work and while the appellant is in 
receipt of a total disability rating based on individual 
unemployability, the competent evidence does not establish 
marked interference with employment solely due to 
hypertension.  In addition, the competent evidence does not 
establish that the appellant has experienced incapacitation 
or periods of hospitalization that would suggest that the 
rating schedule is insufficient for determining the 
appropriate disability rating in this case.  The March 2005 
VA examination report notes no incapacitating episodes due to 
hypertension.  Accordingly, the Board determines that 
referral for an extraschedular rating is not warranted.


ORDER

A rating in excess of 10 percent for hypertension is denied.  


REMAND

The appellant asserts entitlement to service connection for 
GERD/hiatal hernia and bilateral carpal tunnel syndrome.  

The Board remanded the matters to the AOJ in April 2008 to 
obtain a nexus opinion in regard to the issues of service 
connection for GERD/hiatal hernia and bilateral carpal tunnel 
syndrome.  An opinion in that regard has not been associated 
with the claims file.  The RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the claims file to 
the VA examiner who performed the July 
2003 examination, if available; otherwise 
another VA examiner.  The examiner's 
attentions should be directed to this 
remand. The AOJ should request that the 
examiner provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that GERD/hiatal hernia is related to 
service, and whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that bilateral carpal 
tunnel syndrome is related to service.  A 
complete rationale should accompany all 
opinions provided.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should 
accompany all opinions provided.  

2.  In light of the above, the claims 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


